Blandford, Justice.
This was an action of trover-brought by the plaintiff against the defendants to recover damages for the conversion of certain property, consisting of horses, mules, wagons, etc., etc. At the conclusion of the evidence submitted on the part of the plaintiff', upon motion of the defendants’ counsel, the court awarded a nonsuit, and this is complained of as error.
We are not prepared to say, on account of the confused state of this record, whether this nonsuit was improperly granted or not. But it appears to us, from the evidence submitted, that the property sued on had been placed by the plaintiff in the hands of Cox, Hill & Co. on some account — what, we cannot exactly tell. There is no evidence in the record, however, of any demand made on the defendants before the bringing of this suit; so, upon the rule that he who alleges error must show it, the judgment of the court below must be Affirmed.